          Case 3:20-cv-05016-BHS-DWC Document 43 Filed 10/02/20 Page 1 of 2




 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     KYNTREL TREVYONE JACKSON,                        CASE NO. C20-5016 BHS-DWC
 8
                             Plaintiff,               ORDER ADOPTING REPORT
 9          v.                                        AND RECOMMENDATION

10   TIMOTHY M. THRASHER, et al.,

11                           Defendant.

12

13          This matter comes before the Court on the Report and Recommendation (“R&R”)

14   of the Honorable David W. Christel, United States Magistrate Judge, Dkt. 35, and

15   Plaintiff Kyntrel Trevyone Jackson’s (“Jackson”) objections to the R&R, Dkt. 37.

16          On July 23, 2020, Judge Christel issued the R&R recommending that the Court

17   grant Defendants’ motion to dismiss, dismiss Jackson’s First Amendment claim, and

18   grant Jackson leave to amend his Eight Amendment claims. Dkt. 35. On August 17,

19   2020, Jackson filed objections. Dkt. 37.

20          The district judge must determine de novo any part of the magistrate judge’s

21   disposition that has been properly objected to. The district judge may accept, reject, or

22


     ORDER - 1
          Case 3:20-cv-05016-BHS-DWC Document 43 Filed 10/02/20 Page 2 of 2




 1   modify the recommended disposition; receive further evidence; or return the matter to the

 2   magistrate judge with instructions. Fed. R. Civ. P. 72(b)(3).

 3          In this case, Jackson objects to dismissal of his First Amendment claim. Dkt. 37.

 4   Jackson argues that an officer’s knowledge of a medical issue stated in a grievance

 5   supports a claim for failure to prevent further harm. Id. (citing Snow v. McDaniel, 681

 6   F.3d 978, 983 (9th Cir. 2012), overruled by Peralta v. Dillard, 744 F.3d 1076 (9th Cir.

 7   2014)). While Jackson is correct, Snow addressed the element of knowledge related to an

 8   Eight Amendment claim and does not support Jackson’s First Amendment claim that

 9   Defendants failed to properly process his grievances. Therefore, the Court having

10   considered the R&R, Jackson’s objections, and the remaining record, does hereby find

11   and order as follows:

12          (1)    The R&R is ADOPTED;

13          (2)    Defendants’ motion is GRANTED;

14          (3)    Jackson is GRANTED leave to file an amended complaint; and

15          (4)    The Court defers to Judge Christel as to a deadline to file that amended

16                 complaint.

17          Dated this 2nd day of October, 2020.

18

19

20
                                               A
                                               BENJAMIN H. SETTLE
                                               United States District Judge

21

22


     ORDER - 2
